TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED APRIL 30, 2021



                                      NO. 03-19-00590-CV


                          Misty Trust and Jerry Hofrock, Appellants

                                                 v.

                                     John Jellison, Appellee




      APPEAL FROM THE 421ST DISTRICT COURT OF CALDWELL COUNTY
        BEFORE CHIEF JUSTICE BYRNE, JUSTICES BAKER AND TRIANA
                DISMISSED -- OPINION BY JUSTICE TRIANA


This is an appeal from the order signed by the trial court on July 17, 2019. Having reviewed the

record, the Court holds that Misty Trust has not prosecuted its appeal and did not comply with a

notice from the Clerk of this Court and that the Court lacks jurisdiction over the appeal of Jerry

Hofrock. Therefore, the Court dismisses appellant Misty Trust’s appeal for want of prosecution

and appellant Hofrock’s appeal for want of jurisdiction. Appellants shall pay all costs relating to

this appeal, both in this Court and in the court below.